FILED
                           NOT FOR PUBLICATION                                NOV 01 2010

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 09-50139

              Plaintiff- Appellee,               D.C. 8:08-cr-00275-AHS-1

  v.

VINCENT DEAN MALICEK,                            MEMORANDUM*

              Defendant-Appellant.


                   Appeal from the United States District Court
                      for the Central District of California
              Alicemarie H. Stotler, Senior District Judge, Presiding

                           Submitted October 7, 2010**
                              Pasadena, California

Before: WARDLAW and W. FLETCHER, Circuit Judges, and LYNN, District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Barbara M. Lynn, United States District Judge for the
Northern District of Texas, sitting by designation.
      Vincent Malicek appeals his conviction for armed robbery. We have
jurisdiction under 28 U.S.C. § 1291, and we affirm.
      Evidence of Malicek’s unemployment, poor financial circumstances, child
support arrearages, and failure to pay for drug testing was properly admitted to
show a sudden and unexplained change in Malicek’s financial circumstances in the
days surrounding the robbery. United States v. Mitchell, 172 F.3d 1104, 1109 (9th
Cir. 1999); see also United States v. Jackson, 882 F.2d 1444, 1450 (9th Cir. 1989).


      AFFIRMED.